      CASE 0:19-cv-02699-DWF-TNL Document 83 Filed 08/07/20 Page 1 of 4




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 Virginia Marie Carlson,                                   Civil No. 19-2699 (DWF/TNL)

                      Plaintiff,

 v.                                                                                ORDER

 Educational Credit Management
 Corporation Shared Services Company,
 LLC, Allied Interstate, LLC, and
 U.S. Department of Education,

                      Defendants.


       The matter is before the Court upon pro se Plaintiff Virginia Marie Carlson’s

(“Plaintiff”) objections (Doc. No. 80) to the Report and Recommendation of United

States Magistrate Judge Tony N. Leung dated June 11, 2020 (Doc. No. 79) insofar as it

recommends that (1) Defendant U.S. Department of Education’s (“DOE”) Motion to

Dismiss be granted and that Plaintiff’s claims against the DOE be dismissed without

prejudice for lack of subject matter jurisdiction; and (2) Plaintiff’s Motion for Final

Default Judgment Against Defendant ECMC (Doc. No. 71) be denied.

       The Court has conducted a de novo review of the record, including a review of the

arguments and submissions of counsel, pursuant to 28 U.S.C. § 636(b)(1) and Local

Rule 72.2(b). The factual background for the above-entitled matter is clearly and

precisely set forth in the Report and Recommendation and is incorporated by reference

for purposes of Plaintiff’s objections.
      CASE 0:19-cv-02699-DWF-TNL Document 83 Filed 08/07/20 Page 2 of 4




       In the Report and Recommendation, the Magistrate Judge explained that through

the Higher Education Act of 1965, the DOE has provided a limited waiver of sovereign

immunity, but that the waiver does not extend to claims for attachment, injunction, or

garnishment. The Magistrate Judge further explained that the relief sought by Plaintiff in

this case is injunctive, even if not explicitly labeled as such. In particular, Plaintiff seeks

to prevent the DOE from offsetting her Social Security benefits to collect on an allegedly

defaulted student loan. Therefore, the Magistrate Judge concluded that Plaintiff’s claims,

to the extent that they seek injunctive or declaratory relief, are barred by the doctrine of

sovereign immunity. In addition, the Magistrate Judge acknowledged that Plaintiff may

seek injunctive or declaratory relief against the DOE if the DOE has taken actions that

exceed its statutory authority, but explained that such allegations are not in Plaintiff’s

complaint and therefore the Court cannot consider them. Further, the Magistrate Judge

concluded that even if the Court did consider such allegations, Plaintiff’s claim fails for

failure to exhaust administrative remedies. As to Plaintiff’s claim for monetary damages,

the Magistrate Judge pointed out that Plaintiff has not identified a statute providing for

such a remedy. Finally, as to Plaintiff’s claim of contributory negligence, the Magistrate

Judge pointed out that as a tort claim subject to the Federal Torts Claim Act, it fails

because Plaintiff did not present the claim to the United States administratively.

       The Magistrate Judge also recommended that Plaintiff’s motion for default

judgment against defendant Educational Credit Management Corporation (“ECMC”) be

denied. In doing so, the Magistrate Judge acknowledged that ECMC failed to timely

respond to Plaintiff’s amended complaint, but found that default judgment was an


                                               2
     CASE 0:19-cv-02699-DWF-TNL Document 83 Filed 08/07/20 Page 3 of 4




inappropriate sanction considering ECMC has not shown a pattern of delay or disregard

for Court orders.

       Plaintiff objects to the Report and Recommendation. Plaintiff argues that the

dismissal of the DOE is premature, that the Court has jurisdiction, and that the DOE does

not have immunity from suit because it waived sovereign immunity by removing the case

to this Court. Further, Plaintiff argues that default judgment should be granted against

ECMC for failure to timely respond to Plaintiff’s amended complaint. On this point,

however, named Defendant Educational Management Corporation Shared Services

Company, LLC (“EMCSSC”) points out that Plaintiff’s Amended Complaint names it,

not ECMC, as a defendant and asserts that Plaintiff never served it and that Plaintiff

sought a default judgment against an entity for whom she failed to properly serve.

       The Court has carefully reviewed the Report and Recommendation, Plaintiff’s

objections, and the defendants’ arguments in response. After that review, the Court finds

no reason to depart from the Magistrate Judge’s recommendations, which are both

factually and legally correct. Based upon the Court’s de novo review of the record, the

arguments and submissions of the parties, and the Court being otherwise duly advised in

the premises, the Court hereby enters the following:

                                         ORDER

       1.     Plaintiff’s objections (Doc. No. [80]) to the Report and Recommendation of

United States Magistrate Judge Tony N. Leung dated June 11, 2020 are OVERRULED.

       2.     Magistrate Judge Tony N. Leung’s June 11, 2020 Report and

Recommendation (Doc. No. [79]) is ADOPTED.


                                             3
      CASE 0:19-cv-02699-DWF-TNL Document 83 Filed 08/07/20 Page 4 of 4




       3.       The Defendant U.S. Department of Education’s (“DOE”) Motion to

Dismiss (Doc. No. [52]) is GRANTED.

       4.       Plaintiff’s claims against the Defendant U.S. Department of Education

(“DOE”) are DISMISSED WITHOUT PREJUDICE for lack of subject matter

jurisdiction.

       5.       Plaintiff’s Motion for Final Default Judgment (Doc. No. [71]) is DENIED.


Dated: August 7, 2020                      s/Donovan W. Frank
                                           DONOVAN W. FRANK
                                           United States District Judge




                                             4
